          Case 4:20-cv-00361-RM Document 26 Filed 03/17/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6
 7
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                                  FOR THE DISTRICT OF ARIZONA
10
11
     Jerral Phillip Mathis,                              No. CV-20-00361-TUC-RM
12
                     Plaintiff,                          ORDER
13
     v.
14
     Mark J Dannels, et al.,
15
                     Defendants.
16
17            Pending before the Court is Plaintiff’s Motion for Leave to File Amended
18   Complaint. (Doc. 9.) Defendants Cochise County and Mark Dannels filed a Response
19   opposing the proposed Third Amended Complaint. (Doc. 10.) Defendant Laurence
20   Schiff, M.D., also filed a Response opposing the proposed Third Amended Complaint.
21   (Doc. 11.) Plaintiff replied. (Doc. 12.) The Court ordered supplemental briefing, which
22   has been completed. (Docs. 18, 20, 22, 23.) The Motion to Amend will be granted in part
23   and denied in part.
24            I.     Background
25            This case arises out of the death of Clay Mathis by suicide in Cochise County Jail
26   on September 12, 2018. (Doc. 9-1 at 8.) Plaintiff Jerral Mathis’s1 Second Amended
27   Complaint, the operative Complaint in this action (see Doc. 1), brings Arizona state law
28
     1
         Jerral Mathis is Clay Mathis’s father. (Doc. 10 at 1.)
         Case 4:20-cv-00361-RM Document 26 Filed 03/17/21 Page 2 of 6



 1   claims of medical malpractice against Defendants County of Cochise, Sheriff Mark
 2   Dannels, and Laurence Schiff, M.D. (see Docs. 1-3 at 93), as well as a 42 U.S.C. § 1983
 3   claim against Defendants County of Cochise and Sheriff Dannels (see id. at 94).
 4          II.    Motion for Leave to Amend
 5          In the Motion for Leave to Amend, Plaintiff seeks to file a Third Amended
 6   Complaint adding (1) a separate 42 U.S.C. § 1983 claim against Defendant Laurence
 7   Schiff, M.D. and (2) the Estate of Clay Mathis as a Plaintiff. (Doc. 9.) Plaintiff attached
 8   the proposed Third Amended Complaint to his Motion (Doc. 9-1), and he filed a
 9   proposed revised Third Amended Complaint in response to the Court’s February 11,
10   2021 Order (Doc. 22-1.) Plaintiff’s revised Third Amended Complaint indicates that he
11   seeks to join the Estate of Clay Mathis to only the federal law claims brought under 42
12   U.S.C. § 1983, Claims Three and Four. (Doc. 22-1.) Plaintiff argues that the proposed
13   amendments are proper pursuant to Fed. R. Civ. P. 15.
14          In opposition to the proposed amendments, Defendants Cochise County and
15   Sheriff Dannels argue that (1) the Arizona notice of claim statute prohibits adding the
16   Estate of Clay Mathis as a Plaintiff because the Estate did not timely file a notice of claim
17   against them; (2) the Arizona one-year statute of limitations against a public entity or
18   public employee has expired and further bars a state law claim on behalf of the Estate of
19   Clay Mathis; and (3) the two-year statute of limitations for bringing a federal law claim
20   against a public entity has also expired. (Doc. 10). Therefore, Defendants argue, the
21   Estate of Clay Mathis should not be added as a Plaintiff.
22          Defendant Schiff joins Defendants Cochise County and Sheriff Dannels’
23   Response, and further argues that (1) the two-year statute of limitations to bring a 42
24   U.S.C. § 1983 claim against him expired on September 11, 20202; (2) the two-year statute
25   of limitations to add a new party plaintiff has also expired pursuant to A.R.S. § 12-542;
26
27
     2
      Defendant Schiff’s Response indicates that Clay Mathis’ death occurred on September
28   11, 2018. (Doc. 11.) For purposes of this Order, the Court will rely on the September 12,
     2018 date as set forth in the Complaint. (See Doc. 9-1.)

                                                 -2-
       Case 4:20-cv-00361-RM Document 26 Filed 03/17/21 Page 3 of 6



 1   and (3) adding the proposed 42 U.S.C. § 1983 claim against him would be futile because
 2   Plaintiff has failed to state a claim upon which relief can be granted. (Doc. 11.)
 3          In Reply, Plaintiff argues that (1) the Estate’s claims are brought under federal law
 4   and therefore are not subject to Arizona’s notice of claim statute; (2) the Estate’s claim is
 5   permissible and relates back to the original complaint under Fed. R. Civ. P. 15 and 17;
 6   and (3) Plaintiff has not failed to state a claim against Defendant Schiff. (Doc. 12.)
 7          The supplemental briefing indicates the parties’ agreement that state notice of
 8   claim statutes do not apply to 42 U.S.C. § 1983 actions. (Docs. 20, 21); see also Felder v.
 9   Casey, 487 U.S. 536, 539 (1998). The parties also agree that the Estate of Clay Mathis
10   will not be added as a Plaintiff to the state law claims for medical malpractice (Claims
11   One and Two). (See Doc. 22.) Thus, the remaining issues are (1) whether Plaintiff(s) may
12   add a 42 U.S.C. § 1983 claim against Laurence Schiff, M.D. (Claim Four) and (2)
13   whether the Estate of Clay Mathis may be joined as a Plaintiff to the 42 U.S.C. § 1983
14   claims (Claims Three and Four).
15          III.   Applicable Law
16          District courts have discretion in determining whether to grant or deny leave to
17   amend, Foman v. Davis, 371 U.S. 178, 182 (1962). Leave should freely be given “when
18   justice so requires.” Fed. R. Civ. P. 15(a)(2). In determining whether to grant leave to
19   amend under Rule 15(a), the Court considers whether there has been “‘undue delay, bad
20   faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by
21   amendments previously allowed, undue prejudice to the opposing party by virtue of
22   allowance of the amendment, futility of amendment, etc.’” Eminence Capital, LLC v.
23   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (per curiam) (quoting Foman, 371 U.S.
24   at 182). “[R]ule 15’s policy of favoring amendments to pleadings should be applied with
25   extreme liberality.” DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987)
26   (internal quotation marks omitted). Nevertheless, “futile amendments should not be
27   permitted.” Id. at 188.
28


                                                 -3-
       Case 4:20-cv-00361-RM Document 26 Filed 03/17/21 Page 4 of 6



 1          Arizona’s two-year statute of limitations for general personal injury claims applies
 2   to 42 U.S.C. § 1983 claims brought against public officials. See Donahoe v. Arpaio, 869
 3   F. Supp. 2d 1020, 1077 (D. Ariz. 2012), aff’d sub nom. Stapley v. Pestalozzi, 733 F.3d
 4   804 (9th Cir. 2013); see also Madden-Tyler v. Maricopa Cnty., 943 P.2d 822, 825 (Ariz.
 5   App. 1997). Federal, not state, law determines when a 42 U.S.C. § 1983 claim accrues.
 6   TwoRivers v. Lewis, 174 F.3d 987, 991–92 (9th Cir. 1999) (internal citation omitted).
 7   “Under federal law, a claim accrues when the plaintiff knows or has reason to know of
 8   the injury which is the basis of the action.” Id.
 9          Federal Rule of Civil Procedure 15(c), which governs amended pleadings in
10   federal actions, does not specifically address whether amendments adding or changing
11   plaintiffs “relate back” to the filing date of the original complaint. Courts have applied
12   the rules regarding adding or changing defendants by analogy. See SMS Financial, Ltd.
13   Liability Co. V. ABCO Homes, Inc., 167 F.3d 235, 245 n. 29 (5th Cir. 1999) (“The
14   relation back of amendments changing plaintiffs is not expressly treated in revised Rule
15   15(c) since the problem is generally easier. Again the chief consideration of policy is that
16   of the statute of limitations, and the attitude taken in revised Rule 15(c) toward change of
17   defendants extends by analogy to amendments changing plaintiffs.”); see also Fed. R.
18   Civ. P. 15 advisory committee note, 1966 amendment.
19          Thus, an amendment changing the plaintiff will “relate back” if (1) the amendment
20   asserts a claim or defense that arose out of the conduct, transaction, or occurrence set
21   out—or attempted to be set out—in the original pleading; (2) the defendant received
22   notice of the action such that it will not be prejudiced in defending on the merits; and (3)
23   the defendant knew or should have known that the action would have been brought
24   against it but for a mistake concerning the proper party’s identity. Fed. R. Civ. P.
25   15(c)(1). Fed. R. Civ. P. 15(c) is “the only vehicle through which a plaintiff may amend
26   his complaint, after a statute of limitation period has run, to accurately name a defendant
27   who was not correctly named in the pleading before the limitation period had run.” G.F.
28   Co. v. Pan Ocean Shipping Co., 23 F.3d 1498, 1501 (9th Cir. 1994). The key inquiry in


                                                  -4-
       Case 4:20-cv-00361-RM Document 26 Filed 03/17/21 Page 5 of 6



 1   determining whether an amended complaint relates back is whether the original and
 2   amended pleadings “share a common core of operative facts sufficient to impart fair
 3   notice of the transaction, occurrence, or conduct called into question.” FDIC v. Jackson,
 4   133 F.3d 694, 702 (9th Cir. 1998) (internal quotation omitted).
 5          IV.     Analysis
 6          The Court will deny the Motion for Leave to Amend as to the addition of Claim
 7   Four. Plaintiff has provided no authority or argument that the two-year statute of
 8   limitations for 42 U.S.C. § 1983 claims does not apply to Claim Four. Further, Plaintiff
 9   does not argue that the statute of limitations should be tolled as to Claim Four. Claim
10   Four, like all claims in this case, accrued on September 12, 2018, the date of Clay
11   Mathis’s death, and therefore the statute of limitations expired on September 12, 2020.
12   Plaintiff moved to add Claim Four on November 30, 2020—after the expiration of the
13   statute of limitations.
14          Plaintiff appears to argue that Claim Four relates back to the original complaint
15   pursuant to Fed. R. Civ. P. 15(c). (See Doc. 9 at 2-3; see also Doc. 12 at 2-3.) However,
16   Plaintiff has provided no facts to indicate that the third requirement for relation-back of
17   an amendment—that the party knew or should have known that the claim would have
18   been brought against it but for a mistake concerning the proper party’s identity—has been
19   met. Plaintiff’s relation-back argument focuses on the addition of the Estate of Clay
20   Mathis as a Plaintiff (see Doc. 12 at 2-3) and does not address the propriety of the
21   entirely new claim presented by Claim Four. Plaintiff’s Motion to Amend will be denied
22   as to Claim Four.
23          However, the Court will grant the Motion as to the addition of the Estate of Clay
24   Mathis as a Plaintiff to Claim Three, because that amendment relates back to the Second
25   Amended Complaint pursuant to Rule 15(c). Claim Three is not a new claim; it was
26   raised in the Second Amended Complaint. Defendants received notice of the Claim and
27   would not be prejudiced in defending on the merits. The Estate of Clay Mathis was not
28


                                                -5-
       Case 4:20-cv-00361-RM Document 26 Filed 03/17/21 Page 6 of 6



 1   included as a plaintiff in the Second Amended Complaint due to an inadvertent omission.
 2   (See Doc. 12); see also Fed. R. Civ. P. 17.
 3          Accordingly,
 4          IT IS ORDERED that the Motion for Leave to Amend Complaint (Doc. 9) is
 5   granted in part and denied in part as follows:
 6          (1) The Motion is granted as to the addition of the Estate of Clay Mathis as a
 7             Plaintiff to Claim Three.
 8          (2) The Motion is denied as to the addition of Claim Four.
 9          IT IS FURTHER ORDERED that within five (5) days of the date this Order is
10   filed, Plaintiff shall file a Third Amended Complaint that is consistent with this Order.
11          Dated this 16th day of March, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -6-
